      Case 20-12965                 Doc 40         Filed 10/08/20 Entered 10/08/20 23:35:15                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Michelle Lam                                                Social Security number or ITIN   xxx−xx−4605
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−12965



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Michelle Lam

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           October 6, 2020                                                               United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 20-12965         Doc 40     Filed 10/08/20 Entered 10/08/20 23:35:15           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 20-12965                Doc 40          Filed 10/08/20 Entered 10/08/20 23:35:15                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-12965-TAB
Michelle Lam                                                                                                           Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Oct 06, 2020                                               Form ID: 318                                                              Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 08, 2020:
Recip ID                   Recipient Name and Address
db                     +   Michelle Lam, 2118 N. Keeler Avenue, Apt 1, Chicago, IL 60639-3604
aty                    +   THE LAW OFFICES OF DAVID P. LEIBOWITZ, LLC, 53 West Jackson Boulevard, Suite 1115, Chicago, IL 60604-3566
28909870               +   Ethicon Suture Cu, 5235 W 65th St, Chicago, IL 60638-5700
28909873               +   Midland Funding, Attn: Bankruptcy, 350 Camino De La Reine Ste 100, San Diego, CA 92108-3007
28909877               +   Mr. Cooper, Attn: Bankruptcy, 8950 Cypress Waters Blvd, Coppell, TX 75019-4620

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
28909866               + EDI: CAPITALONE.COM
                                                                                        Oct 07 2020 03:48:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
28909867               + EDI: CITICORP.COM
                                                                                        Oct 07 2020 03:48:00      Citi/Sears, Citibank/Centralized Bankruptcy, Po
                                                                                                                  Box 790034, St Louis, MO 63179-0034
28909868               + EDI: CITICORP.COM
                                                                                        Oct 07 2020 03:48:00      Citibank, Citicorp Credit Srvs/Centralized Bk dept,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
28909869               + EDI: CCS.COM
                                                                                        Oct 07 2020 03:48:00      Credit Collection Services, Attn: Bankruptcy, Po
                                                                                                                  Box 773, Needham, MA 02494-0918
28909871               + EDI: IIC9.COM
                                                                                        Oct 07 2020 03:48:00      IC System, Inc, Attn: Bankruptcy, Po Box 64378,
                                                                                                                  Saint Paul, MN 55164-0378
29055930                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Oct 07 2020 00:39:27      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
28909872               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Oct 07 2020 00:40:09      LVNV Funding/Resurgent Capital, Attn:
                                                                                                                  Bankruptcy, Po Box 10497, Greenville, SC
                                                                                                                  29603-0497
28909878                   EDI: PRA.COM
                                                                                        Oct 07 2020 03:48:00      Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                                  Corporate Blvd, Norfold, VA 23502
28911085               + EDI: RMSC.COM
                                                                                        Oct 07 2020 03:48:00      Synchrony Bank, c/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
29038753               + EDI: AIS.COM
                                                                                        Oct 07 2020 03:48:00      TD Bank, USA, by American InfoSource as agent,
                                                                                                                  4515 N Santa Fe Ave, Oklahoma City, OK
                                                                                                                  73118-7901
28909880               + EDI: WTRRNBANK.COM
                                                                                        Oct 07 2020 03:48:00      Target, c/o Financial & Retail Srvs, Mailstop BT
                                                                                                                  POB 9475, Minneapolis, MN 55440-9475
28909881               + EDI: WFFC.COM
                                                                                        Oct 07 2020 03:48:00      Wells Fargo Bank NA, Attn: Bankruptcy, 1 Home
                                                                                                                  Campus Mac X2303-01a, Des Moines, IA
                                                                                                                  50328-0001

TOTAL: 12
           Case 20-12965               Doc 40        Filed 10/08/20 Entered 10/08/20 23:35:15                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                               User: admin                                                            Page 2 of 2
Date Rcvd: Oct 06, 2020                                            Form ID: 318                                                         Total Noticed: 17

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason   Name and Address
28909874          *+              Midland Funding, Attn: Bankruptcy, 350 Camino De La Reine Ste 100, San Diego, CA 92108-3007
28909875          *+              Midland Funding, Attn: Bankruptcy, 350 Camino De La Reine Ste 100, San Diego, CA 92108-3007
28909876          *+              Midland Funding, Attn: Bankruptcy, 350 Camino De La Reine Ste 100, San Diego, CA 92108-3007
28909879          *P++            PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 41067, NORFOLK VA 23541-1067, address filed with court:,
                                  Portfolio Recovery, Attn: Bankruptcy, 120 Corporate Blvd, Norfold, VA 23502

TOTAL: 0 Undeliverable, 4 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 08, 2020                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 6, 2020 at the address(es) listed
below:
Name                              Email Address
David M Siegel
                                  on behalf of Debtor 1 Michelle Lam davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

David P Leibowitz, ESQ
                                  dleibowitz@lodpl.com il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com

David P Leibowitz, ESQ
                                  on behalf of Trustee David P Leibowitz ESQ dleibowitz@lakelaw.com,
                                  jstorer@lakelaw.com;storerjr58596@notify.bestcase.com;ecf@lodpl.com

Karl Meyer
                                  on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper ND-Four@il.cslegal.com

Patrick S Layng
                                  USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 5
